DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	analyzing device in claim 59.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-7, 9-14,16-18, 35, 59, 65-68, 70, 73-78, 80-81, 83-84, 86, 139, 141, 149, 154, 187 and 217-220 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea et al. (previously cited, US 7,223,592) (hereinafter “Shea”) in view of Fang et al (previously cited, US 2009/0298116) (hereinafter “Fang”).
Regarding claims 1, 4, 6-7, 16 and 86, Shea discloses a device for analyzing a sample (device for performing array based assay; see Abstract),  	a first plate (substrate (2,12,22), see FIGS. 1-3 and 5; col. 20, ll. 8-13; col. 22, ll. 32-46), a second plate (substrate (110); see FIGS. 4-5; col. 26, ll. 8-11), and spacers (barriers/separators; see col. 19, ll. 45-59; col. 20, ll. 33-50; col. 21, ll. 6-13; col. 22, ll. 32-46; FIGS. 1-5), wherein:  	i.  the first and second plates are movable relative to each other into different configurations, including an open configuration and a closed configuration (as shown in FIGS. 6A-B and 5, substrate (12) positioned within a clamping device and being movable with respect to the second substrate (110); also see col. 10, line 61 to col. 11, line 19);  	ii.    the first plate comprises, on its inner surface, at least a first and a second sample contact areas that are at different locations (see FIGS. 2 and 6b which illustrate a substrate (12) comprising three separate regions containing three samples; col. 10, line 65 to col. 11, line 1; col. 22, ll. 32-54),  and the second plate comprises, on its inner surface, at least a first and a second sample contact areas that are at different locations and correspond to the first and the second sample contact areas of the first plate (see, e.g., FIGS. 5 and 6B; col. 26, ll. 8-28 and 47-62), respectively, wherein the sample contact areas are for contacting a sample that contains or is suspected of containing a target analyte (see col. 19, lines 1-14; col. 23, ll. 18-25); and 	iii.    each of the spacers has a pillar shape and a bottom end of the spacer is fixed on the first plate inner surface, and a top end that is distal to the first plate (the spacers (barriers 6) are fixed on the surface of the substrate (12) and having a predetermined height; as shown in FIG. 5, the spacers are coupled to top plate and bottom plate; the spacers can have variety cross-sectional shapes including rectangular, square and circular (col. 20, ll. 51-60); and thus, the spacers (e.g., 6a-d; FIGS. 1 and 5) are considered pillars supporting the top plate). 	Shea does not explicitly disclose wherein the spacers in each sample contact area have a predetermined uniform height of between 0.5 to 100 µm. However, Shea does disclose that the height of the spacers or the sample contact areas can be selectively varied (see Shea, col. 20, ll. 51-59). Shea further discloses wherein the assay areas are contacted with a sample with uniformly distributed reactants (see Shea, col. 19, ll. 38-44). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of the spacers of Shea to have a uniform height for the purpose of forming sample contact areas with uniform height. One of ordinary skill in the art would have been motivated to make said modification so as to ensure that the samples are distributed on each of the sample contact area uniformly. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A. 	Shea does not explicitly disclose wherein the uniform spacer height in the first sample contact area is different from the uniform spacer height in the second sample contact area; the plate thicknesses of the first plate in the first and second sample contact areas are respectively selected to make the top ends of the spacers in the first and second sample contact areas aligned on the same flat plane; and wherein the first plate has a first and second thickness at the first and second sample contact areas, respectively. Shea, however, does disclose wherein the substrate (12) including the spacers (6) can be formed as a separate component of the device or can be integrally formed or molded with the device (e.g., integrally formed with the base 24 as shown in FIG. 6B; also see col. 10, lines 30-43).  	Fang discloses a device for processing biological materials comprising a plate (102) having a plurality of sample contact areas (see FIGS. 3-4 and 7E: micro-wells (106,142) and a plurality of spacers separating said plurality of sample contact areas (i.e., walls defining said micro-wells and separating said micro-wells from one another, and having a uniform height: see FIGS. 3-4 and 7E; see ¶¶ [0029]-[0031] and [0042]). The plurality of sample contact areas (106,142) have different depths and terminate at different non-basal points within the substrate (which reads on different plate thicknesses at different sample contact areas; see ¶ [0030]).  	In view of Fang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the depth of the first and second sample contact areas of Shea such that the spacers (walls) of the first and second contact areas terminate at different points within the substrate, as disclosed by (see Fang at ¶ [0030]; FIGS. 3-4). One of ordinary skill in the art would have been motivated to have made said modification because said modification would have resulted in a device having the added advantage of processing a plurality of samples of various volumes. Further, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. It would therefore have been obvious to one of ordinary skill in the art to have modified the thickness of the plate of Shea since changes in the thickness of the plate would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of Shea. 	Modified Shea disclose the structure of the claimed device. Modified Shea further discloses wherein in the open configuration, the two plates are partially or entirely separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates (FIG. 6B illustrate the plates being spaced apart and having the samples and reactants deposited thereon; also see col. 8, ll. 46-53); and  	wherein the closed configuration is configured after the sample deposition in the open configuration, and in the closed configuration:  	at least part of the deposited sample is confined by the two plates into a thin a layer that has a respective uniform thickness over each of the sample contact areas, wherein the thickness of the layer in the first and second sample contact area and is regulated by the plates and the spacers in the respective sample contact area (see FIGS. 6A-C, which illustrate the first and second substrates being joined and compressed together forming a layer of materials having a predetermined thickness so as to initiate sample assay; see Shea at col. 8, ll. 54-61; col. 9, ll. 29-37; col. 11, ll. 1-19). 	The device of modified Shea is viewed to have a layer that is confined by the two plates and has a respective substantially uniform thickness over each of the sample contact areas, wherein the uniform thickness of the layer is confined by the respective sample contact area and is regulated by the plates and the spacers in the respective sample contact area. Furthermore, it is noted that the sample and the target analyte are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claims 9-10, modified Shea further discloses wherein the spacers are spaced apart along the inner surface of the first plate (see Shea, FIGS. 2, 5 and 6b). Modified Shea does not explicitly disclose wherein the spacers have an inter-spacer distance in each sample contact area. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the spacing between the spacers of modified Shea to have an inter-spacing in each sample contact area for the purpose achieving sample contact areas having uniform height. One of ordinary skill in the art would have been motivated to make said modification since Shea is concerned with uniformly contacting and distributing the sample with the reactants (see Shea, col. 19, ll. 38-44).  Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A).
Regarding claim 11, modified Shea further discloses wherein the first and second sample contact areas are spaced apart (see Shea, e.g., FIGS. 2 and 6B). Modified Shea, however, does not explicitly disclose wherein a separation between edges of the first and the second sample contact areas of each plate is from 20 µm to 1 mm. However, changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A).
Regarding claim 12, modified Shea further discloses wherein the first and second sample contact areas are spaced apart of each plate (see Shea, e.g., FIGS. 2 and 6B). Modified Shea, however, does not explicitly disclose wherein a separation between edges of the first and the second sample contact areas is from 100 µm to 500 µm. However, changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A).
Regarding claim 13, modified Shea discloses the height of the spacers set forth in claim 1. As to the height of the layer, it is noted that the sample forming the layer is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 	The device of modified Shea meets all of the structural features of claimed device and therefore meets the limitations in claim 13.
Regarding claim 14, Shea does not explicitly disclose wherein a height of one of the spacers 5 µm. However, Shea does disclose that the height of the spacers or the sample contact areas can be selectively varied (see Shea, col. 20, ll. 51-59). Shea further discloses wherein the assay areas are contacted with a sample with uniformly distributed reactants (see Shea, col. 19, ll. 38-44). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of one of the spacers of Shea to have a height of 5 µm since Shea discloses that the height of the spacers can be varied. It’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A.
Regarding claim 17, modified Shea further discloses wherein the first platecomprises more than two sample contact areas (see Shea at FIG. 6B). Modified Shea further discloses wherein each has a different spacer height (see FIG. 2 of Fang), wherein the first plate thickness of the sample contact areas is respectively selected to make the top ends of the spacers in each of the sample contact areas aligned on the same flat plane (see Shea at FIG. 6B, as discussed above).
Regarding claim 18, modified Shea does not explicitly disclose wherein a smallest separation between edges of neighboring sample contact areas is larger than the distance that a target analyte and detection agent can diffuse in a relevant time, wherein the relevant time is:   	i.    about equal to or longer than the time that it takes for the target analyte to diffuse across the thickness of the uniform thickness layer at the closed configuration; and  	ii.    shorter than the time that it takes for the target analyte to laterally diffuse across the linear dimension of the predetermined area of the binding site. 	However, modified Shea does disclose wherein the first and second sample contact areas are spaced apart (see Shea, e.g., FIGS. 2 and 6B). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance of the spacing between the sample contact areas of modified Shea to have the claimed spacing since changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea. One ordinary skill in the art would have been motivated to make said modification for the purpose of preventing the target analyte and detection agents to diffuse to adjacent sample contact areas and thereby prevent cross contamination of the samples. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A). Furthermore, it is noted that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 35, modified Shea further discloses wherein the spacers are spaced apart along the inner surface of the first plate (see Shea, FIGS. 2, 5 and 6b). Modified Shea does not explicitly disclose wherein the spacers are arranged periodically. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the spacers modified Shea to have the claimed arrangement since changes of the arrangements of the spacers on the first plate of modified Shea would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea.. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A).
Regarding claim 59, modified Shea further discloses an analyzing device for measuring a target analyte-related signal that is selected from the group consisting of:   	i.    luminescence selected from photoluminescence, electroluminescence, and electrochemiluminescence;  	ii.    light absorption, reflection, transmission, diffraction, scattering, or diffusion;  	iii.    surface Raman scattering;  	iv.    electrical impedance selected from resistance, capacitance, and inductance; 	v.    magnetic relaxivity; and  	vi.    any combination of i-v.  	See Shea at col. 29, lines 33-36 and 44-51.
Regarding claim 65, modified Shea further discloses wherein one or both plate inner surfaces comprise one or a plurality of amplification sites (sample containing areas contacting samples (s) on substrate (12); see, e.g., FIG. 6B). The sites are structurally the same as the instant sites and thus each is fully capable of amplifying the target analyte-related signal when the target analyte is within 500 nm from an amplification site. Furthermore, Applicant is reminded that the target analyte is material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claims 66-67, modified Shea differs from the instant claim regarding the dimension of the plates. It’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. Therefore, changes in the thickness of the plates of modified Shea would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea.
Regarding claim 68, modified Shea does not explicitly disclose wherein each of the plates has an area of less than 5 cm2. However, modified Shea does disclose wherein the one or more arrays on of the plates cover an area of less than 1 cm2. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the area of the plates of modified Shea since changes in the area of the plates would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea. It is further noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 70, modified Shea further discloses wherein at least one of the plates is partially or entirely transparent (see Shea at col. 20, lines 22-24).
Regarding claim 73, modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea). Modified Shea further discloses wherein the spacers are spacers with a cross sectional shape selected from round, polygonal, circular, square, rectangular, oval, elliptical, or any combination of the same (see FIG. 5 of Shea).
Regarding claim 74 and 75, modified Shea discloses wherein the spacers have a pillar shape and a flat top surface (see FIG. 5 of Shea), but does not explicitly disclose, wherein, for each spacer, the ratio of the lateral dimension of the spacer to its height is at least 1. However, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. Therefore, changes in the ratio of the lateral dimension of the spacer to the its height of modified Shea would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea.
Regarding claim 76, Shea does not explicitly disclose wherein a height of one of the spacers 30 µm. However, Shea does disclose that the height of the spacers or the sample contact areas can be selectively varied (see Shea, col. 20, ll. 51-59). Shea further discloses wherein the assay areas are contacted with a sample with uniformly distributed reactants (see Shea, col. 19, ll. 38-44). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of one of the spacers of Shea to have a height of 30 µm since Shea discloses that the height of the spacers can be varied. It’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A.
Regarding claim 77, modified Shea discloses wherein the spacers have a pillar shape and a flat top surface (see FIG. 5 of Shea), but does not explicitly disclose, wherein, and the spacers comprise sidewall corners that have a round shape with a radius of curvature at least 1 µm. However, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the pillars of modified Shea since changes in the top surface of the spacers of modified Shea to have a round shape with a radius of curvature of at least 1 µm would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea.
Regarding claim 78, modified Shea does not explicitly disclose wherein the spacers have a density of at least 100/mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the density of the pillars of modified Shea since changes in the density of the spacers of modified Shea to have a density of at least 100/mm2 would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea.
Regarding claims 80 and 81, modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea). Modified Shea does not explicitly disclose wherein the spacers have a filling factor of at least 1%, wherein the filling factor is the ratio of the spacer area in contact with the layer of uniform thickness to the total plate area in contact with the layer of uniform thickness. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the spacers area and the total area of the plates such that the filling factor of at least 1%. One of ordinary skill would have been motivated to make said modification because said modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea. Furthermore, Applicant is reminded that the layer is material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 83, modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea). 	It should be noted that claim 83 is a “product-by-process" claim, and the process step of "wherein the spacers are fixed on a plate by directly embossing the plate or injection molding the plate" does not imply any structural difference between the structure of the claim and that of the reference. 
Regarding claim 84, modified Shea discloses wherein the first plate, second plate and spacer are formed of polystyrene (see col. 20, ll. 15-24; col. 21, ll. 6-9).
Regarding claim 139, Applicant is reminded that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 141, modified Shea further discloses wherein the second plate has, on at least one of the sample contact areas, a storage site that has a predetermined lateral area and contains a detection agent, that upon contacting the sample, dissolves and diffuses in the sample (substrate (110) including an arrays of binding agents specific to the analyte of interest is contacted with the first substrates; see Shea, col. 4, ll. 19-32; col. 23, ll. 17-26; col. 29, ll. 33-36).
Regarding claim 149, modified Shea further discloses wherein the first sample contact area of the first plate are between a pair of electrodes (see Shea, col. 29, ll. 39-51).
Regarding claim 154, modified Shea does not explicitly disclose wherein each of the plates has an area of less than 2 cm2. However, modified Shea does disclose wherein the one or more arrays on of the plates cover an area of less than 1 cm2. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the area of the plates of modified Shea since changes in the area of the plates would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea. It is further noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 187, Applicant is reminded that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 217, modified Shea does not explicitly disclose a reagent that lyses cells in the sample. Modified Shea, however, discloses wherein the device can include reagents (e.g., sample preparation reagents; see col. 18, lines 59-63 and col. 31, lines 7-19). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the reagent of the device of modified Shea with lysis reagent because such modification would have been the simple substitution of one known reagent for another. One of ordinary skill in the art would have been motivated to have made said modification since Shea discloses that various types of reagents can be included in the device (see col. 18, lines 59-63 and col. 31, lines 7-19).
Regarding claim 218, it should be noted that claim 218 is a “product-by-process" claim, and the process steps recited in the claim do not imply any structural difference between the structure of the claim and that of the reference.
Regarding claim 219-220, modified Shea discloses all of the structural features of the claimed device and the device can be used with a smart phone.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea in view of Fang as applied to claim 1 above, and further in view of Hoh et al (previously cited, US 2013/0189671) (hereinafter “Hoh”).
Regarding claim 8, modified Shea discloses the limitations of the device of claim 1. Modified Shea discloses wherein the spacers arranged between the first and second plates and wherein the first and second plates are movable relative to each other. The first and second plates are coupled to one another in the second configuration. However, modified Shea does not explicitly disclose wherein the first and second plate are connected by a hinge and are movable relative to each other around a hinge. 	Hoh discloses a first plate (FIG. A: plate 22; ¶ [0063]), a second plate (28), and spacers arranged between the first and second plates (FIG. 2A: spacers 32; ¶ [0052]). Hoh further discloses wherein the top plate can be held in position in a variety of ways including a clip, weight or a hinge (see ¶ [0063]). The top plate 28 can be removable mounted by a hinge on the second plate (see ¶ [0063]).  	In view of Hoh, it would have been obvious to one of ordinary skill in the art to have modified the device of modified Shea by employing the hinge of Hoh for the purpose of removable mounting the first plate to the second plate, as disclosed by Hoh (see ¶ [0063]). One of ordinary skill in the art would have been motivated to have made said modification so as to maintain the first and second plates in a coupling position and thus ease of handling of the device. Further, doing so would have been the simple substitution of one known coupling means for another for the predictable result of mounting the first plate for the second plate, as disclosed by Hoh (see Hoh at ¶ [0063]).
Claims 19 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea in view of Fang as applied to claim 1 above, and further in view of Verrant et al. (previously cited, US 9,873,118) (hereinafter “Verrant”).
Regarding claim 19, modified Shea discloses the limitations of the device of claim 1.  	Modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea).  	Modified Shea does not explicitly disclose wherein there is no fluidic isolation between neighboring sample contact areas. 	Verrant discloses a device comprising a first plate (upper panel (52); see FIG. 20), a second plate (plate 44), and spacers (88) arranged between the first and second plates at a first and second sample contact area (chambers (72,82); see Verrant, col. 11, ll. 10-29; FIG. 20). Verrant further discloses wherein one of the plates (e.g., panel (52)) is formed of flexible polymeric material in order to facilitate uniform height of the sample contact area (i.e., height of the chambers formed between the plates; see Verrant, col. 11, ll. 20-26; col. 12, ll. 16-21). Verrant discloses wherein the spacers (88) are spaced apart and no-fluidic isolation between neighboring sample contact areas (i.e., no fluidic isolation between chambers 52 and chamber 82; see FIG. 20 of Verrant). 	In view of Verrant, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the spacers of Shea with that of Verrant because said modification would have been nothing more than the simple substitution of one known spacers for another for the predictable result of spacing two plates. Further, doing so would have resulted in system having the added advantage of allowing at least two or more sample contact sites to be in fluidic communication with one another and thereby facilitate simultaneous filing of two or more sample contact sites with a fluidic sample.
Regarding claim 87, modified Shea discloses wherein the first plate (12) has, on at least one of the sample contact areas, a binding site (i.e.., site containing the sample; see FIGS. 6B of Shea) that has a predetermined lateral area and contains a capture agent capable of binding and immobilizing the target analyte (a sample is disposed on the inner surface of the substrate (12); see Shea at col. 25, line 64 to col. 26, line 7; col. 22, ll. 62 to col. 23, ll. 17; col. 26, ll. FIGS. 5 and 6B).  	Modified Shea further discloses wherein the second plate has, on at least one of the sample contact areas, a storage site that has a predetermined lateral area and contains a detection agent, that upon contacting the sample, dissolves and diffuses in the sample (substrate (110) including an arrays of binding agents specific to the analyte of interest is contacted with the first substrates; see Shea, col. 4, ll. 19-32; col. 23, ll. 17-26; col. 29, ll. 33-36).
 	Modified Shea does not explicitly disclose wherein a smallest separation between edges of neighboring sample contact areas is larger than the distance that a target analyte or detection agent can diffuse in a relevant time, wherein the relevant time is:   	i.    about equal to or longer than the time that it takes for the target analyte to diffuse across the thickness of the uniform thickness layer at the closed configuration; and  	ii.    shorter than the time that it takes for the target analyte to laterally diffuse across the linear dimension of the predetermined area of the binding site. 	However, modified Shea does disclose wherein the first and second sample contact areas are spaced apart (see Shea, e.g., FIGS. 2 and 6B). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance of the spacing between the sample contact areas of modified Shea to have the claimed spacing since changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea. One ordinary skill in the art would have been motivated to make said modification for the purpose of preventing the target analyte and detection agents to diffuse to adjacent sample contact areas and thereby prevent cross contamination of the samples. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A). Furthermore, it is noted that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 	Modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea).  	Modified Shea does not explicitly discloses wherein there is no fluidic isolation between neighboring sample contact areas. 	Verrant discloses wherein the spacers (88) are spaced apart and no-fluidic isolation between neighboring sample contact areas (i.e., no fluidic isolation between chambers 52 and chamber 82; see FIG. 20 of Verrant). 	In view of Verrant, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the spacers of Shea with that of Verrant because said modification would have been nothing more than the simple substitution of one known spacers for another for the predictable result of spacing two plates. Further, doing so would have resulted in system having the added advantage of allowing at least two or more sample contact sites to be in fluidic communication with one another and thereby facilitate simultaneous filing of two or more sample contact sites with a fluidic sample.
Claims 71-72, 79 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea in view of Fang as applied to claim 1 above, and further in view of Kaiser et al (US 8,633,013) (hereinafter “Kaiser”).
Regarding claims 71-72, 79 and 82, modified Shea discloses the limitations of the device of claim 1.  	Modified Shea does not explicitly disclose wherein at least one of the plates is made of a flexible polymer.  	Kaiser discloses an assay device comprising a first plat and a second plate (see, e.g., FIG. 2). Kaiser further discloses wherein at least one of the plates is made of a flexible materials (see col. 2, lines 2-7; col. 12, lines 65-67). 	In view of Kaiser, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of one of the plates of modified Shea with the flexible material of Kaiser because such modification would have been the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   	Modified Shea does not explicitly disclose wherein the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range of 60 to 75 GPa-µm. However, it would have been obvious to one of ordinary kill in the art at the time of the effective filing date to have modified the flexible plate of modified Shea such that the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range of 60 to 75 GPa-µm, because such modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed flexible plate would not perform differently than the prior art device of modified Shea.
Response to Arguments
Applicant's arguments filed on May 24, 2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the reference of Shea is silent in teaching a use of different height for different containers, and silent in teaching different containers to have a different sample thickness (page 26 of the Remarks filed on 05/24/2022), Applicant’s argument is noted but not persuasive. Shea is the primary reference and discloses the claimed first and second plates, and spacers arranged between the first and second plates. A plurality of sample contact areas (wells) are formed between the spacers and at least one plate (see, e.g., FIG. 5 of Shea). Fang is relied upon for disclosing spacers of different height at different areas on the plate. In particular, Fang discloses a plate comprising a plurality of sample contact areas formed by a plurality of wells having spacers (sidewalls) of different height separating the wells (FIGS. 3-4 of Fang). As discussed in the rejection, it would have been obvious to one of ordinary skill in the art to modify the height of the sample contact areas of Shea such that the spacers (walls) of the first and second contact areas terminate at different points within the substrate, as disclosed by (see Fang at ¶ [0030]; FIGS. 3-4). Furthermore, it is noted that the sample and the target analyte are material worked on and not elements of the claimed device. It is further noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim (see also MPEP § 2115).  	In response to applicant's arguments against the references individually (i.e., Shea is silent in teaching a use of different height for different container), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Fang is relied upon for disclosing at least two sample areas having spacers of different height. As such, the combination discloses the claimed at least one plate having spacers of different heights on at least two different sample areas. Thus, it is respectfully submitted that the combination is proper and meets the claimed first and second plates, and spacers. 	In response to the Applicant’s argument that, in Shea’s device, there are no fluidic communications between different containers, it is noted that independent claim 1 as currently presented does not require “no fluidic isolation” between the sample contact areas. Claims 19 and 87 require no fluidic isolation. However, as discussed in the rejection, Verrant is relied upon for disclosing sample contact areas that are in fluidic communication. Applicant provides no clear and convincing argument with regards to the obviousness rejection of claims 19 and 87.
 	In response to the Applicant’s argument that Fang is silent of a use of two plates to manipulate a liquid sample into a thin layer with different locations having different thickness (Page 26 of the Remarks), Applicant’s argument is noted but not found persuasive. As discussed above, Fang discloses at least three sample contact areas (see annotated figure 3 of Fang, reproduced below). As shown in FIGS. 3-4, substrate 102 includes at least three sample contact areas having a plurality of wells, and between the wells include walls (spacers) separating the sample contact areas. See annotated Figures 3 and 4 reproduced below. As shown in FIG. 3, the spacers have different heights.
 	
    PNG
    media_image1.png
    392
    532
    media_image1.png
    Greyscale

 	
    PNG
    media_image2.png
    267
    464
    media_image2.png
    Greyscale

 	Furthermore, in response to applicant's arguments against the references individually (i.e., Fang fails to disclose two plates), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Shea is the primary reference and discloses the claimed first and second plates. As such, it is respectfully submitted that the combination is proper and disclosed the claimed device.
Applicant’s amendments have overcome the objection to the claim(s) from the previous Office Action.
Applicant’s amendments have overcome the 112(b) and 112(d) rejection(s) from the previous Office Action.
With respect to claims 8, 19, 87, 71-72, 79 and 82, Applicant refers to the arguments presented with respect to claim 1 as presented earlier. In response, Applicants are directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799